DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Previous interpretation of claim(s) under 112(f) has been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant’s amendments as filed on 11/16/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Gabe. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 12-13 have been rendered moot considering the new 103 combination in view of Gabe being shown to teach all the newly added limitations, please see detailed rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "processing section" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2015/0116752 in view of Gabe, US 2012/0275647.
Regarding claim 1, Suzuki discloses an information processing apparatus (image forming device 20, fig. 1, and paragraph 26) comprising: 
a memory (memory 27, fig. 3);
and a processor (controller 21 with image forming unit 25 and image reading unit 26, paragraph 28) that processes content according to a variably set security state (paragraph 29, admin of device 20 can change security print setting information 271 (whether authentication state is required or not at the image forming device) and performs output processing (scanning, printing) accordingly, paragraphs 38, 43); 
wherein the processor (controller 21 with communication unit 22, fig. 3) that acquires first security information indicative of a security level of the content to be processed by the processing section (data processing device 10 acquires security level information from image forming device 20 related to data (paragraphs 29-31) and based on determination and analysis, transmits the document data and the output instruction back to the image forming device 20, wherein the controller 21 of the image forming device 20 further acquires security print setting information of "security print" stored in the memory 27 of the image forming device 20, paragraphs 36-37); 
wherein the processor (controller 21, fig. 3) acquires second security information indicative of a security state of the processor (information regarding authentication state at the image forming device 20 is acquired and analyzed, paragraphs 29, 38, 43);
 and wherein the processor (controller 21, fig. 3) that executes dynamic selection from a plurality of predetermined countermeasures which include at least execution of a processing using the acquired first security information and second security information, and executes countermeasure control on the content based on the security state of the processor (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” (i.e. plurality of predetermined countermeasures) to basically have the authentication as being required or not for successfully processing, executing (scan, print) the data and to satisfy a predetermined condition by prompting the user/admin to change the level of security related to data processing in the image forming device 20, paragraphs 29, 31, 41-43).
Suzuki fails to explicitly disclose that first security information includes information indicative of existence or non-existence of a keyword in content; and executing countermeasure control on the content based on the information indicative of existence or non-existence of the keyword in the content.
However, Gabe teaches that first security information (received log information) includes information indicative of existence or non-existence of a keyword in content (security check on the received job archive log is performed to determine the presence or absence of similarity between specific information (image information or keyword information) previously stored in the data server 103 and an image log (FIG. 3A) in the received job archive log or text information obtained from the image log by character recognition, paragraph 42); and executing countermeasure control on the content based on the information indicative of existence or non-existence of the keyword in the content (based on the determination that a keyword exists or doesn’t exist in the data received, a countermeasures in terms if assigning an identification ID to the data and further taking steps of notifying user/image apparatus 101 indicating that there is a possibility that confidential information is contained in the data, paragraph 42).
Suzuki and Gabe are combinable because they both teach image printing devices with performing security control in data processing.

Regarding claim 2, Suzuki further discloses wherein, in a case where the security state of the processor does not satisfy a security condition which approves the processing of the content, the processor executes the countermeasure control in order to change a currently set security state to a security state which satisfies the security condition (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” and to satisfy a predetermined condition by prompting the user/admin to change the level of security related to data processing in the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 3, Suzuki further discloses wherein, in a case where the security state of the processor is changed, the processor limits an upper limit lifting width of the security level which approves the processing of the content (when administrator of the image forming device 20 opts to change the security print setting information 271 to either “ON” or “OFF”, basically to satisfy a predetermined condition by approving this change with respect to the level of security level required related to data which needs to be processed by the image forming device 20, paragraphs 29, 31, 41-43).
processor executes the countermeasure control by selecting any of a notification of an automatic change of the security state or a notification that urges a manual change of the security state (notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 5, it essentially recites similar features as claim 4 and thus is rejected on the same rationale as presented for claim 4 above.
Regarding claim 6, Suzuki further discloses a user interface (UI unit 23, fig. 3) that is configured to be able to input and output setting information (paragraph 28, UI unit 23 includes operators such as various buttons and a touch sensor. The UI unit 23 supplies an operation signal corresponding to a user's operation to the controller 21. The controller 21 executes processing according to this operation signal. In addition, the UI unit 23 includes a liquid crystal panel and a liquid crystal drive circuit, and displays images under control by the controller 21) indicative of the security state of the processor (paragraphs 29, 37-38, authentication print security setting is OFF or ON), wherein the processor (controller 21, fig. 3) executes the countermeasure control to cause the user interface section to output an item or content of the setting information to be changed by a user (paragraphs 29, 37-38, 43, print security setting can be changed by user/admin).
Regarding claim 7, it essentially recites similar features as claim 6 and thus is rejected on the same rationale as presented for claim 6 above.
Regarding claim 8, Suzuki further discloses wherein the processor executes the countermeasure control, together with the notification of the automatic change of the security state or the notification that urges the manual change of the security state notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 9, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 10, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 11, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 12, Suzuki further discloses wherein the processor acquires the first security information which includes at least one of information included in the content, or information indicative of a transmission destination of the content, or information indicative of a decoding degree of the content, or information indicative of hours of use of a user, or information indicative of an affiliation of the user (first security information includes print setting information 271 and 272 which basically indicates whether or not user authentication is required when outputting document data and further which can be changed, moreover, in a case where the security print setting is "ON", the document data to be accumulated is given a user identifier (user ID) for identifying a user. In this case, when a user outputs document data, user identification is performed based on the user ID, and a user who has successfully authenticated himself/herself can output the document data, paragraph 29).
Regarding claim 13, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.

Regarding claim 15, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 16, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 17, Suzuki further discloses wherein the processor acquires the second security information which includes at least one of setting information indicative of the security state of the processing section or information indicative of a history of communication with a transmission source of the content (information regarding authentication state at the image forming device 20 is acquired and analyzed, paragraphs 29, 38, 43).
Regarding claim 18, Suzuki further discloses wherein the memory (memory 27, fig. 3) that stores a data file which includes a selection guideline to be used to select the countermeasure, wherein the processor reads the stored data file, and executes the countermeasure control according to the acquired selection guideline (paragraphs 29, 36-37 based on information stored in memory 27, user can decide to change the print security setting to ON or OFF).
Regarding claim 19, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 19.
Regarding claim 20, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Suzuki in paragraph 89 and claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asahara, US 2015/0249766 – teaches security rules and checking and analyzing them and taking steps accordingly, see steps of fig. 9. 
Kim, US 2007/0002338 – teaches checking whether keyword exists in the information received and then take actions accordingly, paragraph 75.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672